DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The closest prior art is considered Turnell et al. (US Patent Application Publication 2006/0177416). Turnell et al. discloses biodegradable polymer particles based on polymers with bioactive agents in the particles (abstract).  The polymer useful for preparing the particle is a polyester amide or polyester urethane based on amino acids (id.).  Such polymers can release the bioactive agent in a consistent and reliable manner (paragraph [8]). And all of the structural features claimed are present in the general formulae disclosed (such as in claim 1). However, the specific polymer recited by the claimed invention is not specifically disclosed. And the selection of the specifics from the general lists disclosed therein, and the combination with the bacteriophage composition of the claimed invention is not reasonably suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699